Exhibit 10.1

 

OMNIBUS AMENDMENT

REGARDING

MANAGEMENT AGREEMENT AND SARs AGREEMENTS

 

THIS OMNIBUS AMENDMENT REGARDING MANAGEMENT AGREEMENT AND SARs AGREEMENTS (this
“Amendment”) is made and entered into as of June 4, 2020, by and between CCUR
Holdings, Inc., a Delaware corporation (the “Company”), CIDM II, LLC, a Delaware
limited liability company (the “Manager”), and CIDM LLC, a Delaware limited
liability company (the “Prior Manager”). Capitalized terms used but not defined
in this Amendment shall have the meanings ascribed to such terms in the
Management Agreement between the Company and the Prior Manager, dated February
14, 2019, as amended pursuant to that certain First Amendment to Management
Agreement, dated May 8, 2019, and as assigned by the Prior Manager to the
Manager pursuant to that certain notice of assignment dated February 26, 2020
(the “Management Agreement”).

 

WHEREAS, pursuant to the Management Agreement, the Manager provides certain
advisory and asset management services to the Company (the “Services”);

 

WHEREAS, in exchange for the Services and as contemplated by the Management
Agreement, the Company has granted to the Prior Manager certain Appreciation
Rights (as defined in the SARs Agreements) pursuant to (a) that certain Stock
Appreciation Rights Agreement, dated May 13, 2019, by and between the Company
and the Prior Manager (the “2019 Q3 SARs Agreement”); (b) that certain Stock
Appreciation Rights Agreement, dated September 3, 2019, by and between the
Company and the Prior Manager (the “2019 Q4 SARs Agreement”); (c) that certain
Stock Appreciation Rights Agreement, dated November 4, 2019, by and between the
Company and the Prior Manager (the “2020 Q1 SARs Agreement”); and (d) that
certain Stock Appreciation Rights Agreement, dated February 12, 2020, by and
between the Company and the Prior Manager (the “2020 Q2 SARs Agreement”, and,
along with the 2019 Q3 SARs Agreement, the 2019 Q4 SARs Agreement and the 2020
Q1 SARs Agreement, the “SARs Agreements”);

 

WHEREAS, the Prior Manager desires to assign the SARs Agreements to the Manager
so that the SARs Agreements are held by the entity providing the Services;

 

WHEREAS, the Company desires for the Manager to continue providing the Services
and the Manager is unwilling to continue providing the Services to the Company
on the terms contemplated by the Management Agreement;

 

WHEREAS, pursuant to Section 15(a)(ii) of the Management Agreement, the Manager
has the right to terminate the Management Agreement (and thereby cease providing
the Services to the Company) upon ninety (90) days’ prior written notice;

 

WHEREAS, (a) the Management Agreement may be amended pursuant to Section 26
thereof by a writing signed by the parties to the Management Agreement and (b)
the SARs Agreements may be amended pursuant to Section 10 thereof (i) upon
written notice to the grantee (i.e., the Prior Manager or, after giving effect
to the assignment contemplated by Section 1 hereof, the Manager) delivered by
the Company or (ii) if such amendment has an adverse impact on the material
rights of the grantee, by an amendment signed by the Company and the grantee;
and

 

WHEREAS, in order to facilitate the continued provision of Services by the
Manager, the Company, the Manager and the Prior Manager now desire to amend the
Management Agreement and the SARs Agreements, it being to the mutual benefit of
all to do so.

 



 1 

 

 

NOW, THEREFORE, in consideration of the foregoing premises and other good and
valuable consideration, the receipt and sufficiency of which are hereby
conclusively acknowledged, the Company, the Manager and the Prior Manager hereby
agree as follows:

 

1.The Prior Manager hereby assigns and transfers all of its right, title and
interest in and to the SARs Agreements to the Manager and the Manager hereby
accepts the transfer of all of the Prior Manager’s right, title and interest in
and to the SARs Agreements and hereby assumes all of the obligations, including
the obligations of the Prior Manager, with respect thereto and in connection
with the Manager’s ownership of the SARs Agreements (the “SARs Assignment”). The
Company hereby grants its consent to the SARs Assignment.

 

2.Schedule A to the Management Agreement is hereby deleted in its entirety and
replaced with the version of Schedule A attached hereto.

 

3.Section 2 of each of the SARs Agreements is hereby amended and replaced in its
entirety as follows, including for the avoidance of doubt the removal of Table
I:

 

(a)       Unless and until terminated as hereinafter provided, the Appreciation
Rights shall be exercisable as of the Date of Grant, subject to the terms of
this Agreement.

 

(b)       Definitions.

 

“Affiliate” has the meaning given such term under Rule 12b-2 of the General
Rules and Regulations under the Exchange Act.

 

“Beneficial Owner” has the meaning given such term under Rule 13d-3 of the
General Rules and Regulations under the Exchange Act.

 

“Exchange Act” means the Securities Exchange Act of 1934 and the rules and
regulations thereunder, as such law, rules and regulations may be amended from
time to time.

 

“Group” means persons and entities that act in concert as described in
Section 14(d)(2) of the Exchange Act (other than the Company or any Subsidiary
thereof and other than any profit-sharing, employee stock ownership or any other
employee benefit plan of the Company or such Subsidiary, or any trustee of or
fiduciary with respect to any such plan when acting in such capacity and other
than any executive officer of the Company).

 

“Person” means and includes any individual, corporation, partnership or other
person or entity and any Group and all Affiliates and Associates of any such
individual, corporation, partnership, or other person or entity or Group.

 

“Subsidiary” means a corporation, company or other entity in which the Company
has a direct or indirect ownership or other equity interest.

 



 2 

 

 

4.As soon as practicable on or after the date hereof, the Company shall pay to
the Manager an amount equal to Three Hundred Ninety-Nine Thousand Dollars
($399,000) (the “One-Time Fee”) in exchange for the release of any claims,
demands, damages, loses, causes of action, debts, liabilities, controversies, or
rights of any kind or nature whatsoever, known or unknown, with respect to any
dividends or distributions paid by the Company prior to the date hereof,
including, but not limited to, the dividend declared by the Company’s board of
directors on February 13, 2020, and paid to stockholders of the Company on March
9, 2020, in the amount of $0.50 per share and any dividends to which the Manager
may otherwise be entitled pursuant to the Management Agreement, any of the SARs
Agreements or any other agreement, plan, policy or program of the Company
(collectively, “Dividend Claims”). In consideration for the payment by the
Company of the One-Time Fee and contingent upon the Company’s payment hereof,
the Manager and the Prior Manager, on behalf of itself and each of its
respective Affiliates (as defined in the SARs Agreements), hereby knowingly,
voluntarily and unconditionally releases and forever discharges from and for,
and covenants not to sue the Company, and of its subsidiaries or any of either
of their respective predecessors, successors, parents, subsidiaries or other
Affiliates, or any of their respective current or former officers, directors,
employees, agents or representatives for or with respect to any Dividend Claims
of any such person that such person may have now or in the future. The One-Time
Fee shall be paid by wire transfer of immediately available funds, in accordance
with written instructions provided by the Manager to the Company.

 

5.The Management Agreement and the SARs Agreements, together with all exhibits
referenced therein, and this Amendment together constitute the entire agreements
between the Company, the Manager and the Prior Manager with respect to the
transactions, rights, obligations, liabilities and agreements contemplated
thereby. All terms, conditions and obligations of the Management Agreement and
the SARs Agreements other than those amended hereby remain in effect and shall
be valid and enforceable. To the extent this Amendment is inconsistent with any
provisions in the Management Agreement or the SARs Agreements, this Amendment
shall control.

 

6.The validity, performance, construction and effect of this Amendment shall be
governed by and construed in accordance with the internal laws of the State of
Georgia, without regard to principles of conflicts of law.

 

7.This Amendment may be executed in one or more counterparts, all of which shall
be considered one and the same agreement, and shall be effective when one or
more such counterparts have been signed by each of the parties hereto and
delivered to the other parties. The Company, the Manager and the Prior Manager
may convert this Amendment into an electronic record and in the event of any
dispute involving this Amendment, a copy of such electronic record may serve as
the original.

 

[Signature Pages Follow]



 3 

 

 



IN WITNESS WHEREOF, the undersigned have duly executed this Omnibus Amendment as
of the date first written above.



 

  CCUR HOLDINGS, INC.                     By: /s/ Wayne Barr, Jr.     Name:
Wayne Barr, Jr.     Title: CEO & President                     CIDM II, LLC    
                By: /s/ Julian Singer     Name: Julian Singer     Title:
Principal                     CIDM LLC                     By: /s/ Julian Singer
    Name: Julian Singer     Title: Principal  

  

 

[Signature Page to Omnibus Amendment]





 4 

 

 

SCHEDULE A

FEE SCHEDULE

 

Management Fee.

 

For services rendered to the Company, the Manager shall be entitled to an annual
management fee equal to two percent (2%) of the fair market value of the Assets
(the “Management Fee”), provided, that, the fair market value of the Assets for
purposes of determining the Management Fee shall be adjusted to exclude deferred
tax assets of the Company. The Management Fee shall be payable quarterly in
arrears. If additional capital is contributed to the Portfolios, or the
Portfolios are funded, or capital is withdrawn, after the beginning of a
quarter, the amount of the Management Fee attributable to such capital for that
quarter shall be prorated on a time-weighted basis.

 

Performance Fee.

 

Subject to the provisions of this Agreement, the Company shall pay (or cause to
be paid) to the Manager an incentive-based fee (the “Performance Fee”) with
respect to the Portfolios. The Performance Fee shall be calculated as of the end
of each Performance Period (as defined below) and payable annually in arrears.

 

The Performance Fee in respect of each Performance Period shall be equal to
twenty percent (20%) of the appreciation of end of year NAV, as calculated
pursuant to the 2019 CCUR Bonus Plan, provided, that, NAV for purposes of
determining the Performance Fee shall be adjusted to exclude deferred tax assets
of the Company.

 

Performance Period.

 

“Performance Period” means, with respect to all of the Assets, the period
initially commencing on January 1, 2020 and ending on the earliest of (x)
December 31 of each year or (y) any termination of this Agreement by either
party. A new Performance Period shall be deemed to commence on the day
immediately following the last day of the preceding Performance Period, except
in the instance of a termination of this Agreement.

 

Expenses.

 

The Company shall pay (or cause to be paid) to the Manager, on a quarterly basis
in arrears, a cash payment of $50,000, which payment will be in full
satisfaction of any obligation that the Company has under this Agreement or
otherwise with respect to the payment or reimbursement of expenses of the
Manager.

 

Method of Payment.

 

Except with respect to payments contemplated by the “Expenses” section above,
which shall be made in cash to an account designated by the Manager, the Company
shall pay any amounts payable to the Manager hereunder, including without
limitation the Performance Fee and the Management Fee, via a grant of stock
appreciation rights in the form attached as Exhibit A hereto (“SAR Grant”),
provided, that, with respect to all periods from and after July 1, 2020, the
Management Fee shall be paid in cash by wire transfer of immediately available
funds, in accordance with written instructions provided by the Manager to the
Company. The cash value of a SAR Grant for the purpose of determining the amount
by which it reduces the fees payable under this Agreement shall equal $3.50 per
Appreciation Right. For example, if 250,000 Appreciation Rights are granted
pursuant to a SAR Grant, such SAR Grant would represent the payment of $875,000.

 



 5 

 



 

EXHIBIT A

FORM OF SAR GRANT

 

(see attached)

 

 

 



 6 

 



 

CCUR HOLDINGS, INC.
STOCK APPRECIATION RIGHTS AGREEMENT

 

This Agreement (the “Agreement”) is made as of [●] (the “Date of Grant”) by and
between CCUR Holdings, Inc., a Delaware corporation (the “Company”) and [●] (the
“Grantee”).

 

1.       Grant of Appreciation Rights. The Company hereby grants to the Grantee
as of the Date of Grant [●] appreciation rights (“Appreciation Rights”), which
grant gives the Grantee the right to receive in cash, on the date of exercise of
each Appreciation Right, an amount equal to 100% of the “Spread”. The “Spread”
means the excess of (a) the Market Value per Share on the date of exercise over
(b) the Base Price. The “Base Price” means $0.01. “Market Value per Share”
means, as of any particular date, (i) the closing sale price per Common Share as
reported on the exchange on which Common Shares are then trading, if any, or, if
there are no sales on such day, on the next preceding trading day during which a
sale occurred, or (ii) if clause (i) does not apply, the fair market value of
the Common Shares as determined by the Company’s board of directors. “Common
Shares” means the Company’s currently authorized common stock, $0.01 par value,
and stock of any other class or other consideration into which such currently
authorized capital stock may hereafter have been changed.

 

2.       Exercise of Appreciation Rights.

 

(a)       Unless and until terminated as hereinafter provided, the Appreciation
Rights shall be exercisable as of the Date of Grant, subject to the terms of
this Agreement.

 

(b)       Definitions.

 

“Affiliate” has the meaning given such term under Rule 12b-2 of the General
Rules and Regulations under the Exchange Act.

 

“Beneficial Owner” has the meaning given such term under Rule 13d-3 of the
General Rules and Regulations under the Exchange Act.

 

“Exchange Act” means the Securities Exchange Act of 1934 and the rules and
regulations thereunder, as such law, rules and regulations may be amended from
time to time.

 

“Group” means persons and entities that act in concert as described in
Section 14(d)(2) of the Exchange Act (other than the Company or any Subsidiary
thereof and other than any profit-sharing, employee stock ownership or any other
employee benefit plan of the Company or such Subsidiary, or any trustee of or
fiduciary with respect to any such plan when acting in such capacity and other
than any executive officer of the Company).

 

“Person” means and includes any individual, corporation, partnership or other
person or entity and any Group and all Affiliates and Associates of any such
individual, corporation, partnership, or other person or entity or Group.

 

“Subsidiary” means a corporation, company or other entity in which the Company
has a direct or indirect ownership or other equity interest.

 



 7 

 

 

3.       Forfeiture of Appreciation Rights. An Appreciation Right shall be
forfeited (to the extent it has not become exercisable pursuant to Section 2) if
the Grantee’s service relationship with the Company has been terminated.

 

4.       Term of Appreciation Rights. The Appreciation Rights will terminate on
the date that is ten years from the Date of Grant (i.e., [●]).

 

5.       Adjustments. In the event of a stock split, combination of shares,
recapitalization, merger, consolidation, separation or reorganization or any
other change in the capital structure of the Company that results in a change in
the number or value of a Common Share, an equivalent change shall be made in the
number or value of Appreciation Rights.

 

6.       No Voting and Other Rights. The Appreciation Rights granted under this
Agreement shall not entitle the Grantee to any voting or similar rights of a
stockholder and nothing in this grant shall be construed as creating any
interest in or right to receive any Common Shares.

 

7.       Award Non-transferable. Except with the consent of the Company, the
Appreciation Rights may not be sold, exchanged, assigned, transferred, pledged,
encumbered or otherwise disposed of by the Grantee. Any purported transfer or
encumbrance in violation of the provisions of this Section 7 shall be void, and
the other party to any such purported transaction shall not obtain any rights to
or interest in such Appreciation Rights.

 

8.       No Service Contract. Nothing contained in this Agreement shall confer
upon the Grantee any right with respect to the establishment or continuance of
employment or any other service relationship by the Company and its
Subsidiaries, nor limit or affect in any manner the right of the Company and its
Subsidiaries to terminate the Company’s or any of its Subsidiaries’ respective
rights to terminate any employment or service relationship or adjust the
compensation of the Grantee.

 

9.       Taxes and Withholding. To the extent that the Company shall be required
to withhold any federal, state, local or other taxes in connection with cash
obtained upon the exercise of the Appreciation Rights, and the amounts available
to the Company for such withholding are insufficient, it shall be a condition to
payment that the Grantee shall pay such taxes or make provisions that are
satisfactory to the Company for the payment thereof. The Grantee may elect to
satisfy all or any part of any such withholding obligation by surrendering to
the Company a portion of the payments due to the Grantee upon the exercise of
the Appreciation Rights.

 

10.       Amendments. The Company may modify this Agreement upon written notice
to the Grantee; provided, that no modification or amendment to this Agreement
that has an adverse impact on the material rights of the Grantee shall be
binding on the Grantee unless such modification or amendment is executed by the
Company and the Grantee. Any waiver of any term or condition or breach of this
Agreement shall not be a waiver of any other term or condition or of the same
term or condition.

 

11.       Severability. In the event that one or more of the provisions of this
Agreement shall be invalidated for any reason by a court of competent
jurisdiction, any provision so invalidated shall be deemed to be separable from
the other provisions hereof, and the remaining provisions hereof shall continue
to be valid and fully enforceable.

 

12.       Successors and Assigns. Without limiting Section 7 hereof, the
provisions of this Agreement shall inure to the benefit of, and be binding upon,
the successors, administrators, heirs, legal representatives and assigns of the
Grantee, and the successors and assigns of the Company.

 



 8 

 

 

13.       Notices. Any notice to the Company provided for herein shall be in
writing to the Company and any notice to the Grantee shall be addressed to the
Grantee at his or her address on file with the Company. Except as otherwise
provided herein, any written notice shall be deemed to be duly given if and when
delivered personally or deposited in the United States mail, first class
certified or registered mail, postage and fees prepaid, return receipt
requested, and addressed as aforesaid. Any party may change the address to which
notices are to be given hereunder by written notice to the other party as herein
specified (provided that for this purpose any mailed notice shall be deemed
given on the third business day following deposit of the same in the United
States mail).

 

[Signature Page Follows]

 

 

 



 9 

 

 

IN WITNESS WHEREOF, the Company has caused this Agreement to be executed on its
behalf by its duly authorized officer and the Grantee has also executed this
Agreement in duplicate, as of the day and year first above written.

 



  CCUR HOLDINGS, INC.         By:       Name:     Title:



 

The undersigned hereby acknowledges receipt of an executed original of this
Agreement and accepts the award of the Appreciation Rights granted thereunder on
the terms and conditions set forth herein. 

 

        [●]           Date:  



 



 10 

 